Citation Nr: 1032833	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left eye optic neuropathy 
and/or glaucoma, to include as secondary to a service-connected 
left eye chalazion.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2009, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its December 2009 remand, the Board ordered that the claims 
folder should be returned to the VA physician who examined the 
Veteran in January 2007 for clarification of the medical opinions 
provided in January 2007 and July 2009.  The Board specifically 
ordered that the physician should state whether it was at least 
as likely as not that the Veteran's in-service trauma to the left 
eye "caused or contributed to cause" his currently diagnosed 
left eye optic neuropathy and/or glaucoma.  

After additional review of the claims folder, the examiner 
provided a March 2010 addendum report finding that the Veteran's 
presumed in-service left eye trauma was not the cause of his 
current glaucoma and optic atrophy of the left eye.  Although the 
VA examiner provided a full and well-reasoned rationale for his 
opinion, he did not address whether the Veteran's in-service eye 
trauma, in conjunction with any post-service traumatic optic 
neuropathy, contributed to the Veteran's current left eye 
disabilities.  As the Board's December 2009 remand specifically 
ordered that the medical opinion should include a discussion of 
whether the Veteran's in-service eye trauma contributed to cause 
current glaucoma, additional clarification is needed from the 
July 2007 VA examiner.   The Board notes that when its remand 
orders are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 
268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Return the claims folder to the VA 
physician who conducted the Veteran's January 
2007 VA examination and provided the July 
2009 and March 2010 addendum reports.  After 
review of the claims folder, the examiner 
should state whether it is at least as likely 
as not (50 percent or better probability) 
that the in-service trauma to the Veteran's 
left eye, caused by a shell fragment 
explosion, contributed to cause the currently 
diagnosed optic neuropathy and/or glaucoma of 
the left eye.  The examiner must state the 
medical basis for such an opinion.  

If the examiner who performed the July 2007 
VA examination is not available, the RO will 
afford the Veteran an ophthalmology 
examination, to be conducted by a qualified 
physician.  All indicated studies must be 
conducted, and the medical opinion requested 
above must be provided.  

2.  Readjudicate the appeal.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



